Title: To Benjamin Franklin from ——— Levent, 16 July 1778
From: Levent, ——
To: Franklin, Benjamin


Monseigneur
Paris ce 16. juillet 1778
Mr. le Comte de Canowe qui me veut du bien a eû l’honneur de présenter à Vôtre Excellence l’Almanach général des Marchands, dont le plan est généralement gouté, mais cet ouvrage est éloigné de la perfection dont il est susceptible, et je ne pourrois espérer de l’y porter si le zèle patriotique n’y concouroit avec moy. Persuadé qu’il n’y a que les citoïens honnêtes qui soient animés de ce sentiment respectable je me suis adressé à différentes places de commerce du Royaume et de l’Etranger pour m’envoyer des mémoires détaillés sur les productions de leurs contrées et sur leur industrie avec les noms des meilleurs négocians, fabriquants, des Entrepreneurs des Manufactures, Banquiers, l’epoque des foires. J’ai la Satisfaction de voir qu’ils veulent bien seconder mes vues par les renseignemens qu’ils me donnent pour l’Edition prochaine. Je prens la respectueuse liberté de reclamer les bontés de Vôtre Excellence à ce qu’il lui plaise m’en faire donner sur les principales places de l’Amerique, où je désirerois pouvoir en envoyer un nombre de cette année qui serviroient au moins de canevas, pour rediger les instructions que chaque principal négociant voudroit me faire parvenir. L’inclination naturelle de Vôtre Excellence à obliger et la Protection qu’elle daigne accorder à ceux qui tachent de se rendre utiles au bien général de la Societé me font espérer qu’elle voudra bien m’honorer de ses hautes Lumieres, et observations, sur cet ouvrage naissant. Je suis avec un profond respect Monseigneur de vôtre Excellence Le très humble et très obéissant serviteur
LeventDirecteur du Bureau d’Indication de L’Almanach général des Marchands rue Gaillon vis à vis l’hôtel de Richelieu
 
Endorsed Levent Alma. of Merchts.
Notation: 16 July 1778
